B. F. SAFFOLD, J.
A written agreement, the foundation of an action for damages for a breach of it, made in 1863, and unstamped, is not admissible in evidence. Nor can a party having an interest in it affix the stamp since the 1st day of January, 1867. This must be done by the collector of the revenue of the proper district. It is not void for being unstamped, unless the omission of the stamp was in fraud of the revenue laws. — U. S. Stat. at Large, 39th Congress, 143, § 9.
The refusal of the court to allow the plaintiff to prove the terms of the agreement by a witness, 'was correct. The general rule that oral evidence can not be substituted for any written conveyance or contract, applies with full force in this case. — 1 Phil. Ev. 576, and note 167.
The judgment is affirmed.